Case 2:20-cv-17335-SDW-LDW Document 21 Filed 04/06/21 Page 1 of 10 PageID: 215




NOT FOR PUBLICATION


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  UNIMED INTERNATIONAL, INC.,

                            Plaintiff,                   Civil Action No. 20-17335 (SDW)(LDW)

  v.                                                     OPINION

  FOX NEWS NETWORK, LLC,

                          Defendant.                      April 6, 2021



 WIGENTON, District Judge.

        Before this Court is Defendant Fox News Network, LLC’s (“Defendant”) Motion to

 Dismiss Unimed International, Inc.’s (“Plaintiff” or “Unimed”) Complaint (D.E. 1 (“Compl.”))

 pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6). Jurisdiction is proper pursuant to

 28 U.S.C. § 1332. Venue is proper pursuant to 28 U.S.C. § 1391(b). This opinion is issued without

 oral argument pursuant to Rule 78. For the reasons stated herein, Defendant’s Motion is DENIED.

 I.     BACKGROUND AND PROCEDURAL HISTORY

        Plaintiff is a company that markets and sells antioxidant products. (Compl. ¶ 18.) From

 2009 to 2017, Plaintiff purchased advertising timeslots (“Timeslots”) on Defendant’s networks

 through an intermediary company, which worked alongside another third-party entity

 (collectively, the “Advertising Companies”) to execute sales with Defendant. (Id., ¶¶ 4, 22-28.)

 During those eight years, Plaintiff’s advertising campaigns with Defendant were “successful” at

 achieving Plaintiff’s goals of increasing sales and “brand exposure,” until Defendant cut off

 Plaintiff’s advertising in a “sudden” “black-out” (the “Cancellation”). (Id., ¶¶ 4, 21-28.) In the


                                                                                                 1
Case 2:20-cv-17335-SDW-LDW Document 21 Filed 04/06/21 Page 2 of 10 PageID: 216




 aftermath, Defendant insisted that Plaintiff pay an unsubstantiated charge of $719,210.75, refused

 to reinstate Plaintiff’s campaign, 1 and repeatedly provided Plaintiff with “conflicting ledgers” of

 the alleged debt. (Id., ¶¶ 5-9, 35-39, 44-50.) Plaintiff refused to pay the erroneous charge. (See

 id. ¶¶ 37, 47.)

          Plaintiff alleges that the inflated charge arose from a deceptive accounting scheme, where

 Defendant and the Advertising Companies solicited client payments for individual Timeslots, but

 “siphon[ed]” those funds in order to apply bulk payments to “delinquent” accounts using mixed

 funds from multiple sources. (Id., ¶¶ 6-8, 31-46 (citing email from Defendant’s then-CFO

 discussing these practices).) By keeping their “most delinquent accounts on-air,” Defendant’s

 sales team could inflate its list of “paying advertisers” and “earn[] higher commissions,” which

 were based on the “number of advertisers associated with a given salesperson and the projected

 cost of those advertisements.” (Id., ¶¶ 6-9, 29-34.) Plaintiff also alleges that when Defendant

 diverted funds from paying accounts, it did so without using “accounting controls” to track the

 funds. (Id. ¶ 32.) Defendant’s sales and accounting departments hid their actions with “deceptive

 accounting methods,” leaving few ways to “trace the money” and making it easier for Defendant

 and the Advertising Companies to cover their tracks. (Id., ¶¶ 6-8, 32-39, 44, 50.)

          On November 29, 2020, Plaintiff filed this Complaint, alleging various statutory and tort-

 based causes of action and seeking (1) monetary damages to compensate Plaintiff for years of lost

 advertising exposure and the reputational harm of being labeled “a delinquent advertiser,” and (2)

 a declaratory judgment to resolve the alleged debt. (Id., ¶¶ 55-60, 104-07, Prayer for Relief.) On




 1
   Plaintiff also states that, after conducting its own investigation, it determined that it owed Defendant roughly
 $260,000. (See id., ¶ 82.) Plaintiff avers that it attempted to pay the accurate balance on its account, but its attempts
 were repeatedly denied. (Id. ¶¶ 54; D.E. 18 at 6.) Plaintiff alleges that Defendant likely refused to accept these
 payments out of “concern[]” that it would alert other advertisers to Defendant’s practice of “misappl[ying] … funds.”
 (Id. ¶ 9.)


                                                                                                                        2
Case 2:20-cv-17335-SDW-LDW Document 21 Filed 04/06/21 Page 3 of 10 PageID: 217




 January 14, 2021, Defendant filed a Motion to Dismiss (“Motion”) pursuant to Rule 12(b)(6).

 (D.E. 12-1 (“Br.”).) All briefing was timely filed. (See D.E. 18; D.E. 19.)

 II.    LEGAL STANDARD

        When ruling on a motion to dismiss under Rule 12(b)(6), this Court’s inquiry is guided by

 the standards of Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556

 U.S. 662 (2009). An adequate complaint must include “a short and plain statement of the claim

 showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 8 “requires more than

 labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.

 Factual allegations must … raise a right to relief above the speculative level[.]” Twombly, 550

 U.S. at 555 (citations omitted).

        Pursuant to Rule 12(b)(6), a court must “accept all factual allegations as true, construe the

 complaint in the light most favorable to the plaintiff, and determine whether, under any reasonable

 reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. Cty. of Allegheny, 515

 F.3d 224, 231 (3d Cir. 2008) (external citation omitted). However, “the tenet that a court must

 accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions.

 Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 do not suffice.” Iqbal, 556 U.S. at 678. Determining whether the allegations in a complaint are

 “plausible” is “a context-specific task that requires the reviewing court to draw on its judicial

 experience and common sense.” Id. at 679. If the “well-pleaded facts do not permit the court to

 infer more than the mere possibility of misconduct,” the complaint should be dismissed for failing

 to show “that the pleader is entitled to relief” as required by Rule 8(a)(2). Id.

 III.   DISCUSSION

        A. The New Jersey Consumer Fraud Act (“NJCFA”)




                                                                                                     3
Case 2:20-cv-17335-SDW-LDW Document 21 Filed 04/06/21 Page 4 of 10 PageID: 218




                   i. Unlawful Conduct And Ascertainable Loss

          To assert a claim for relief under the NJCFA, Plaintiff must demonstrate: (1) unlawful

 conduct by Defendant, (2) an ascertainable loss on Plaintiff’s part, and (3) a causal relationship

 between the unlawful conduct and the loss. 2 Katz v. Live Nation, Inc., Civ. No. 09-3740, 2010

 WL 2539686, at *4 (D.N.J. June 17, 2010) (citation omitted); N.J.S.A. § 56:8-2. The NJCFA is

 interpreted liberally, and whether it applies in a particular case “hinges on the nature of [the]

 transaction.” See Papergraphics Intern., Inc. v. Correa, 389 N.J. Super. 8, 13 (App. Div. 2006).

 The statute defines “unlawful practice” as:

          The act, use or employment by any person of any unconscionable commercial
          practice, deception, fraud, false pretense, false promise, misrepresentation, or the
          knowing, concealment, suppression, or omission of any material fact with intent
          that others rely upon such concealment, suppression or omission, in connection
          with the sale ... or with the subsequent performance of such person as aforesaid,
          whether or not any person has in fact been misled, deceived or damaged thereby, is
          declared to be an unlawful practice.

 N.J.S.A. 56:8–2. An “unconscionable commercial practice” is considered an “affirmative act” and

 “need not allege an affirmative fraudulent statement, representation, or omission.” Compare Katz,

 2010 WL 2539686, at *5 (citations omitted) with Br. at 6. Overall, “the prime ingredient” of such

 a practice is whether it has the “capacity to mislead.” Fenwick v. Kay Am. Jeep, Inc., 72 N.J. 372,

 372 (1977).

          Here, the Complaint sufficiently alleges unconscionable commercial practices by

 describing a scheme where Plaintiff purchased the Timeslots under the assumption that its funds

 would be applied to its own advertising campaign, but instead Defendant diverted those funds,

 announced the Cancellation, and drastically inflated Plaintiff’s bill. (See Compl. ¶¶ 53-72.)

 Plaintiff also plausibly alleges a “demonstrable” loss. Thiedemann v. Mercedes-Benz USA, LLC,


 2
  Defendant disputes the first two elements, unlawful conduct and ascertainable loss, and also takes issue with
 whether, pursuant to the statute, Plaintiff is a “consumer” and the Timeslots are “merchandise.” (See Br. at 6.)


                                                                                                                    4
Case 2:20-cv-17335-SDW-LDW Document 21 Filed 04/06/21 Page 5 of 10 PageID: 219




 183 N.J. 234, 255 (2005). “An ‘estimate of damages, calculated within a reasonable degree of

 certainty’” is sufficient to demonstrate ascertainable loss, id. at 249, and those damages do not

 need to “be monetary,” Dzielak v. Whirlpool Corp., 26 F. Supp. 3d 304, 335 (D.N.J. 2014). Thus,

 Plaintiff’s allegations regarding “lost profits, lost customers, and lost future business earnings” are

 sufficient to state a claim for relief. See Cold Star Sales & Leasing, Inc. v. TRU Aseptics, LLC,

 Civ. No. 19-14030, 2020 WL 1910334, at *7 (D.N.J. Apr. 17, 2020).

                ii. The NJCFA’s “Consumer” Requirement

        Pursuant to the NJCFA, a purchasing entity must also demonstrate that it is a “consumer.”

 See CDK Glob., LLC v. Tulley Auto. Grp., Inc., Civ. No. 15-3103, 2020 WL 5743072, at *15

 (D.N.J. Sept. 25, 2020); N.J.S.A. 56:8-1(d) (defining “person” to include business entities).

 Although the NJCFA does not further define this term, “[i]f the business itself consumes or uses

 the goods and services, as opposed to ... purchasing them for resale, designs, and franchises, the

 transaction may be covered by the NJCFA.” CDK Glob., LLC, 2020 WL 5743072 at *15. Here,

 Plaintiff adequately pleads that it met the statutory prerequisites for protection. As a party may

 still qualify as a “consumer” if it purchased the merchandise in question “indirect[ly],” Plaintiff’s

 purchase through the Advertising Companies is not a bar to relief. See Bianchi v. Lazy Days R.V.

 Ctr., Inc., Civ. No. 06-1979, 2007 WL 1959268, at *3 (D.N.J. July 5, 2007). Additionally, Plaintiff

 was acting as an end-user, rather than as a wholesaler or reseller. (Compl. ¶¶ 20-26.) The

 Complaint also suggests that Defendant held, at minimum, indirect influence over the Timeslot

 sales. (See id.) Given these allegations, it would be premature to adopt Defendant’s factual

 stylization of the parties’ relationship as one that falls outside the NJCFA. (See Br. at 5.)

               iii.   The NJCFA’s “Merchandise” Requirement




                                                                                                      5
Case 2:20-cv-17335-SDW-LDW Document 21 Filed 04/06/21 Page 6 of 10 PageID: 220




          “Merchandise” is defined as “any objects, wares, goods, commodities, services or anything

 offered, directly or indirectly to the public for sale.” N.J.S.A. § 56:8-1(c). The NJCFA “applies

 to products that, although expensive, uncommon, or only suited to the needs of a limited clientele,

 are nevertheless available to the public at large.” Prescription Counter v. AmerisourceBergen

 Corp., Civ. No. 04-5802, 2007 WL 3511301, at *14 (D.N.J. Nov. 14, 2007). In a “business-to-

 business transaction,” this Court must also assess four additional factors:

          (1) [T]he complexity of the transaction, taking into account any negotiation,
          bidding, or request for proposals process; (2) the identity and sophistication of the
          parties, which includes whether the parties received legal or expert assistance in the
          development or execution of the transaction; (3) the nature of the relationship
          between the parties and whether there was any relevant underlying understanding
          or prior transactions between the parties; and, as previously noted; (4) the public
          availability of the subject merchandise.

 All the Way Towing, LLC v. Bucks Cty. Int’l, Inc., 236 N.J. 431, 447-48 (2019).

          When Plaintiff purchased the individual Timeslots, it did not purchase a wholly intangible

 concept or highly sophisticated “processing system,” cf. Princeton Healthcare System v. Netsmart

 N.Y., Inc., 422 N.J. Super. 467 (N.J. Super. Ct. App. Div. 2011), but rather selected specific airtime

 during which to broadcast advertisements. (Compl. ¶¶ 20-26.) Plaintiff was the end-user of that

 airtime, and once an individual advertisement was aired that slot presumably could not be resold.

 (See id.) As for the All The Way Towing factors, the Complaint does not include the factual

 allegations regarding complexity suggested by Defendants, and the parties’ multi-year

 relationship, without more, is not proof that Plaintiff was highly sophisticated. 3 (Compare Br. at

 6 with Compl.) Thus, Plaintiff sufficiently pleads its NJCFA claim.



 3
  Any remaining factual disputes are “better left for summary judgment or trial.” See Premier Health Assocs., LLC v.
 Med. Tech. Sols., Civ. No. 17-331, 2018 WL 4043289, at *4 (D.N.J. Aug. 24, 2018) (collecting cases); Hatteras Press,
 Inc. v. Avanti Computer Sys. Ltd., Civ. No. 16-5420, 2017 WL 2838349, at *3 (D.N.J. June 30, 2017) (courts
 “evaluating [the sophistication of parties] have generally relied on discovery records”). The same is true for the factual
 arguments that appear elsewhere in Defendant’s briefing, including those regarding Defendant’s interpretation of the
 alleged “interference,” and Defendant’s allegations regarding the import of Plaintiff’s alleged debt. (See Br. at 8-9.)


                                                                                                                         6
Case 2:20-cv-17335-SDW-LDW Document 21 Filed 04/06/21 Page 7 of 10 PageID: 221




        B. Tortious Interference

        To establish tortious interference with prospective economic advantage, Plaintiff must

 allege “a reasonable expectation of advantage from a prospective contractual or economic

 relationship, 4 that defendant interfered with this advantage intentionally and without justification

 or excuse, that the interference caused the loss of the expected advantage, and that the injury caused

 damage.” Patel v. Soriano, 369 N.J. Super. 192, 242 (App. Div. 2004) (citation omitted).

 “Although earlier cases in this district required plaintiffs to plead with sufficient specificity the

 prospective economic advantage with which a defendant allegedly interfered, recent cases have

 not required such specificity.” N. Star Mgmt., Inc. v. Ins. Pros., Inc., Civ. No. 12-3839, 2013 WL

 5334412, at *4 (D.N.J. Sept. 23, 2013) (citation omitted). As for intent, malicious actions are

 those which were inflicted intentionally and “without justification or excuse.” See, e.g., Rainier’s

 Dairies v. Raritan Valley Farms, Inc., 19 N.J. 552, 563 (1955) (citation omitted).

        Here, Plaintiff sufficiently alleges a prospective “economic advantage from continued

 advertising on Fox News’s networks.” (Compl. ¶ 74.) As the Complaint seems to assert that eight

 years of advertising with Defendant had been “success[ful],” it is plausible that Plaintiff will be

 able to substantiate non-speculative lost customers, advertising opportunities, and profits. (Id., ¶

 4.) Plaintiff’s assertions of malice are also sufficient. (Id., ¶ 4, Prayer for Relief.) The Complaint

 alleges that Defendant acted intentionally to “blacklist[]” Defendant (id., ¶ 75) and refused to

 accept payment in order to artificially inflate commissions and obscure its advertising malpractice

 (id., ¶¶ 7-9; D.E. 18 at 6-7.) Accepting these allegations as true, Plaintiff has sufficiently pleaded

 its claim.

        C. Conversion


 4
  Defendant takes issue with whether Plaintiff has sufficiently alleged a prospective contractual relationship, and
 whether Plaintiff has sufficiently alleged malicious intent. (See Br. at 8.)


                                                                                                                      7
Case 2:20-cv-17335-SDW-LDW Document 21 Filed 04/06/21 Page 8 of 10 PageID: 222




         To survive dismissal, Plaintiff’s conversion claim must demonstrate: “(1) the existence of

 property, (2) the right to immediate possession thereof belonging to plaintiff, and (3) the wrongful

 interference with that right by defendant.” Marketvision/Gateway Research., Inc. v. Priority Pay

 Payroll, LLC, Civ. No. 10-1537, 2011 WL 1640459, at *14 (D.N.J. May 2, 2011) (citation

 omitted); see Bloom v. AARP, Inc., Civ. No. 18-2788, 2018 WL 10152230, at *3 (D.N.J. Nov. 30,

 2018). The Complaint asserts that Plaintiff entrusted Defendant with specific, traceable funds and

 that Plaintiff retained “a right to possession” of those funds, which Defendant wrongfully

 diverted. 5 (Compl. ¶¶ 80-85.) Plaintiff also asserts that it repeatedly requested information

 regarding its funds, but this information was withheld. (Compl. ¶¶ 39, 50-56.) Thus, making all

 reasonable inferences in Plaintiff’s favor, the Complaint states a plausible claim for conversion.

         D. Negligence

         A negligence claim requires establishing four elements: “(1) a duty of care, (2) a breach of

 that duty, (3) actual and proximate causation, and (4) damages.” Jersey Cent. Power & Light Co.

 v. Melcar Util. Co., 212 N.J. 576, 594 (2013). Before imposing a duty of care, a court must assess

 “fairness and policy” considerations, including “the relationship of the parties, the nature of the

 attendant risk, the opportunity and ability to exercise care, and the public interest in the proposed

 solution.” Saponaro v. Grindr, LLC, 93 F. Supp. 3d 319, 326 (D.N.J. 2015) (citation omitted).

 This assessment requires considering the “factual nature” of the claims, which is sometimes better

 “suited for the summary judgment stage.” See Greenberger v. Varus Ventures LLC, Civ. No. 13-




 5
   Given the early stage of litigation, and the allegations in the Complaint regarding widespread and repeated diversion
 of funds over an eight-year advertising relationship, this Court will credit Plaintiff’s assertions regarding its right to
 demand back the funds before they were applied to the Timeslots. (See Compl. ¶¶ 80-85.) Post-discovery, Plaintiff
 will be required to further substantiate its right to immediate possession of the allegedly converted funds. Defendant
 is clearly on notice of the allegations raised against it, and Plaintiff has presented a plausible narrative of wrongdoing.


                                                                                                                          8
Case 2:20-cv-17335-SDW-LDW Document 21 Filed 04/06/21 Page 9 of 10 PageID: 223




 7920, 2014 WL 6991993, at *7 (D.N.J. Dec. 10, 2014) (discussing duty of care in the fiduciary

 duty context).

       At this stage, the Complaint plausibly alleges that after Defendant solicited Plaintiff’s

 business (id. ¶¶ 12, 86-92), it owed Plaintiff a duty of care, (see id., ¶¶ 12; 7, 32, 43 (alleging

 violations of professional accounting standards)). Plaintiff advertised with Defendant under the

 assumption that Defendant’s accounting department would “take precautions to ensure” funds

 were “properly accounted for.” (Id., ¶ 88.) Defendant’s failure to employ any such controls

 foreseeably caused harm to Plaintiff. (See generally id.) The same is true for proximate cause: it

 is plausible to assume that “but for” Defendant’s actions, Plaintiff would not have suffered the

 damages described in the Complaint. (Id.)

       E. Civil Conspiracy

       In New Jersey, a civil conspiracy requires: “(1) combination of two or more persons; (2) a

 real agreement or confederation with a common design; (3) the existence of an unlawful purpose

 to be achieved by unlawful means; and (4) special damages.” Eli Lilly & Co. v. Roussel Corp., 23

 F. Supp. 2d 460, 496 (D.N.J. 1998) (citation omitted). “[W]hile ‘pure speculation’ is of course

 insufficient, ‘circumstantial evidence will suffice’ to find the existence of a civil conspiracy.”

 Adkins v. Sogliuzzo, Civ. No. 09-1123, 2013 WL 5468970, at *16 (D.N.J. Sept. 30, 2013). As for

 special damages, “lost profits” will survive dismissal as long as they are sufficiently stated. See

 Svigals v. Lourdes Imaging Assocs., P.A., Civ. No. 18-1736, 2018 WL 6178863, at *10 (D.N.J.

 Nov. 27, 2018) (citation omitted).

       This Court has determined that Counts I-IV state plausible claims for relief. (See supra 4-

 9.) Thus, Plaintiff’s conspiracy claim also survives dismissal. Plaintiff’s special damages

 allegations are also sufficiently specified. (See, e.g., id. ¶¶ 60 (averring that due to Defendant’s




                                                                                                   9
Case 2:20-cv-17335-SDW-LDW Document 21 Filed 04/06/21 Page 10 of 10 PageID: 224




 actions, Plaintiff was labeled a “delinquent advertiser” in the industry), 103 (alleging Defendant’s

 actions caused Plaintiff to “los[e] years” of “advertising exposure” and “concomitant profits”).)

         F. Declaratory Relief

         Declaratory relief may only be issued as to a “live controversy” and cannot be used “to

 discern the rights or status of parties upon a state of facts that are future, contingent, and uncertain.”

 Indep. Realty Co. v. Twp. Of N. Bergen, 376 N.J. Super. 295, 302 (App. Div. 2005) (citation

 omitted). “[A] case is moot when the issues presented are no longer ‘live’ or the parties lack a

 legally cognizable interest in the outcome.” Powell v. McCormack, 395 U.S. 486, 496 (1969).

 Here, the Complaint alleges a sufficiently “live” controversy. 6 Plaintiff avers that Defendant has

 repeatedly refused to accept payment for the alleged debt. (Compl. ¶ 68.) Thus, the issue has not

 been “resolved.” (Id., ¶¶ 105-06.) Moreover, it is plausible that a massive media entity that claims

 it is owed over $700,000 may seek to enforce that debt or retain it for leverage. (Compare Br. at

 11-12 with D.E. 18 at 36-37.) Plaintiff also plausibly articulates an ongoing “fear” regarding

 continued reputational damage due to the alleged debt. (See Compl. ¶¶ 60, 106.).

 IV.     CONCLUSION

         For the reasons set forth above, Defendant’s motion to dismiss is DENIED.                               An

 appropriate order follows.

                                                                           ___/s/ Susan D. Wigenton_______
                                                                           SUSAN D. WIGENTON, U.S.D.J
 Orig:            Clerk
 cc:              Leda D. Wettre, U.S.M.J.
                  Parties



 6
   The cases cited by Defendant do not change this conclusion. See, e.g., Donadio v. Cunningham, 58 N.J. 309, 325,
 277 A.2d 375 (1971) (requesting an “abstract declaration” that a statute was unconstitutional); Mountbatten Sur. Co.
 v. Brunswick Ins. Agency, 2000 WL 1042816, Levy-Tatum v. Navient Solutions, Inc., 183 F. Supp. 3d 701, 711 (E.D.
 Pa. 2016) (finding no live controversy where bonds included a condition precedent that had not occurred).


                                                                                                                  10
